DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 36 is objected to because of the following informalities:  “one or more slits”, should state “the one or more slits”; “at least one of one or more fracture elements” should state “the at least one of one or more fracture elements”; “at one or more positions” should state “at the one or more positions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the phrase "an actuation proximal zone" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a different or new actuation proximal zone or 
Regarding claim 28, the phrase "a corresponding flexible distal zone" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a different or flexible distal zone or the aforementioned flexible distal zone. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 29, the phrase "a suitable force" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different suitable force or the aforementioned force. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 30, the phrase "a force" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different force or the aforementioned force. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 30, the phrase "an actuation proximal zone" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different actuation proximal zone or the aforementioned actuation proximal zone. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 30, the phrase "a flexible distal zone" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different flexible distal zone or the aforementioned flexible distal zone. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Claim 32 recites the limitation "the ultimate tensile stress" in lines 7-8 of claim 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the actual longitudinal element stress" in lines 9-10 of claim 32.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 34, the phrase "a steerable instrument" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a different or steerable instrument or the aforementioned steerable instrument. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 34, the phrase "at least one of one or more fracture elements" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different fracture elements or the aforementioned fracture elements. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Claim 34 recites the limitation "the ultimate tensile stress" in lines 14-15of claim 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the actual longitudinal element stress" in line 15 of claim 34.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 36, the phrase "a length" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different length or the aforementioned length. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 37, the phrase "a longitudinal element" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different longitudinal element or the aforementioned longitudinal element. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
	Regarding claim 37, the phrase "a steerable instrument" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different steerable instrument or the aforementioned longitudinal element. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 39, the phrase "a longitudinal element" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different longitudinal element or the aforementioned longitudinal element. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 42, the phrase "a suitable force" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different suitable force or the aforementioned force. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 51, the phrase "an actuation proximal zone" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a different or new actuation proximal zone or the aforementioned actuation proximal zone. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 51, the phrase "a corresponding flexible distal zone" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a different or flexible distal zone or the aforementioned flexible distal zone. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 51, the phrase "fracture elements" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different fracture elements or the aforementioned fracture elements. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 52, the phrase "a length" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different length or the aforementioned length. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 53, the phrase "a length" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different length or the aforementioned length. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 
Regarding claim 53, the phrase "a fracture element" renders the claim indefinite because it is unclear. It is unclear whether the phrase is a new/different fracture element or the aforementioned fracture element. For the sake of compact prosecution Examiner is interpreting the phrase as the latter. 

Allowable Subject Matter
Claims 28, 34, and 51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: there is no prior art alone or in combination that teaches a method of manufacturing a steerable instrument and steerable instrument that includes the combination of recited limitations in claims 28, 34, 51. The art alone or in combination did not teach wherein (Claim 28) the releasable attachments comprising fracture elements configured to allow fracture thereof for releasing the releasable attachment, the fracture elements being fractured after having incorporated the intermediate cylindrical element between inner and outer cylindrical elements by applying a force onto adjacent longitudinal elements such as to induce movement of the longitudinal elements with respect to one another and to fracture the fracture elements. (Claims 34 and 51) he intermediate cylindrical element comprising longitudinal elements of which adjacent ones are attached by at least one of one or more fracture elements at one or more positions distributed along a length of the longitudinal elements, wherein each fracture element is configured and arranged to fracture when adjacent longitudinal elements, to which each such fracture element is attached, are moved in a longitudinal direction relative to one another. The closest prior art of record Verbeek (U.S. Patent Publication No. 2015/0151080 A1) fails to disclose the limitations above and would not be obvious to modify since it teaches away from fracture. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771